24. Citizens' petitions during the year 2007 (
- Concerning paragraph 31:
rapporteur. - (ES) In order to take into account recent legal decisions, I am tabling this oral amendment, which I will read out in English:
'customs authorities continue to confiscate, as an extraordinary measure only, the cars of Greek nationals', I add, 'provisionally', and I add the last sentence: 'takes note of the ruling of the European Court of Justice C-156/04 (07.06.2007) that deems satisfactory most of the explanations provided by the Greek authorities in this case; welcomes the implementation of new legislation adopted by the latter in the purpose of addressing the shortcomings highlighted in the aforementioned ruling;'.
I see no objections to that oral amendment.
- After the vote:
Madam President, looking at our efficient voting time, I think I can make a short but justified remark. In the name of those who can, and do, read the results on the screen, I would like to express my gratitude for your efficient way of doing that. I hope that the other presidents - including Mr Pöttering, who is very efficient - will follow that example.
Thank you. We do our best!